 466DECISIONSOF THE NATIONALLABOR RELATIONS BOARDShell Ray Mining,Inc.andUnited Mine Workers ofAmerica District 17, SubdistrictII.Cases 9-CA-23075 and 9-CA-2355330 September 1987DECISION AND ORDERBY MEMBERS BABSON,STEPHENS, ANDCRACRAFTconclusions,but not to adopt therecommendedOrder. 2ORDERThe National LaborRelations Boardorders thatthe settlement agreementinCase 9-CA-23075 bereinstated and the complaint in this case be dis-missed.On 13 April 1987 Administrative Law JudgeRobert T. Wallace issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andITheGeneral Counselhas excepted to some ofthe judge's credibilityfindings.The Board's establishedpolicy is not to overrulean administra-tive law judge'scredibilityresolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cir1951).We have carefullyexaminedthe record and findno basis for re-versing the findingsThe judge creditedformerPresident and Owner Ray Bailey's testimo-ny denying thathe toldthe employees on 4 June 1986 that as ownersthey could work themine and pay themselves$100 a dayIn light of thejudge's finding that no reference was made to paymentof below-scalewages on 4 June,we find itunnecessaryto rely onthe judge's discussionin par.15 of thefindings of fact and analysis sectionof hisdecision thatsuch a statement,ifmade, amounts to no more than a "suggestion" whatthe employees might do on becoming owners anddoesnot constitute"bargaining."We agreewith thejudge's finding thattheGeneral Counsel failed toestablish a prima facie casethat employee Collins wasdiscriminatorilydischargedTherefore,we finditnecessary to rely onthe judge's state-ment that"a decisionnot to retain (rehire) [Collins]because hedeclinedto become an owner wouldnot have violatedany rightprotected underthe Act "The General Counselhas excepted to the judge's conclusion that theRespondent did not violate Sec 8(a)(4) of the Act by ceasingitsminingoperations and layingoff employees on 2 May 1986 Althoughwe agreewith the judge's conclusion,we find merit in theGeneral Counsel's argu-ment that the judgeincorrectlyapplied the Board'sdecision inWrightLine,251 NLRB1083(1980). Thejudgeincorrectlyconcluded that theRespondent's burden of proof underWright Linewas toshow that its"primarymotivation[for closing the mine and layingoff employees] wasto avertor minimize economicloss ratherthanto punishthose responsi-ble forthe filing[of the charge] " The Board's analysis inWright Linerequires the GeneralCounsel toestablish a prima facie case thatemploy-ees' protected conduct was a motivatingfactor in an employer'sdecisionIf theGeneral Counselmeets her initialburden,then the burden shifts tothe Respondent to demonstratethatthe decisionwould have been madeeven in the absence ofthe protected activityThe recordindicates that as a resultof the reduction in the per-tonpuce of coal paid by National MiningCorporation, the Respondent couldno longer continue its operationabsent cost reductions Constrained bythis economic situation,the Respondentin early March1986 bypassedthe Union,ignored its obligationsunder theapplicablecollective-bargain-ing agreement,and dealt directlywith employeesfor reducedwages andbenefitsOperations at the mine under the new arrangement continueduntil 1May 1986,when theRespondentwas notifiedthat an unfair laborpractice charge hadbeen filed by theUnion alleging an 8(a)(5) violation.The Respondentimmediatelyshut down operations Based on these facts,we find that the General Counsel has established a prima facie case thatthe closing of the mine was unlawfully motivatedThe Respondent has shown, however,that its decision to close themine on 2 May 1986 was not made in retaliation for the filing of thecharge, but was motivated by economic situation that existed at the timethe charge was filed The Respondent realized that,by bringing to lightits unlawful agreement to pay the employees reduced wages and benefits,the charge,ifmeritorious and successfully prosecuted,would undo thesignificant cost savings that the Respondent had sought to achieve, withthe result that the Respondent would again be faced with an operationthat was not economically viable Rather than face the prospect of run-ning the mine under such conditions,the Respondent decided to closeThus,we find that the Respondent has rebutted the General Counsel'sprima facie case and established that its decision to close the mine wasbased on economic considerations2The judge found,and we agree,that the Respondent did not commitany unfair labor practices after the settlement agreement in Case 9-CA-23075 was approved Under these circumstances,the judge should havereinstated the settlement agreement and dismissed the complaint in its en-tiretySeeCarlsen Porsche Audi,266 NLRB 141, 153(1983)The Re-spondent has not excepted to the judge'sfinding that its presettlementconduct violated Sec.8(a)(5), and we therefore adopt that finding proformaWe do not adopt the judge's recommended cease-and-desist orderand shall instead order that the settlement agreement be reinstatedGarey E. Lindsay, Esq.,for the General Counsel.Donald R. Johnson,Esq. (Shott&Johnson),of Bluefield,West Virginia,for the Respondent.Thomas H. Zerbe, Esq.andDavid J. Hardy, Esq.,for theCharging Union.DECISIONSTATEMENT OF THE CASEROBERT T. WALLACE, Administrative Law Judge. Oncharges filed by the Union on 24 April and 22 September1986, a consolidated complaint was issuedon 7 October.Trial was held on 20 and 21 November.The complaint,as amended at the trial,alleges thatRespondent Shell Ray Mining,Inc.,violated Section8(a)(1), (3), (4), and (5) of the National Labor RelationsAct by dealing directly with employees instead of theirdesignated bargaining representative(the Union), by fail-ing to observe the terms of an applicable collective-bar-gaining agreement,and by discharging an employee forengagingin a protected activity.Based on the entire record,including my observationof the witnesses and after due consideration of briefsfiled by the General Counseland Respondent, I makethe followingFINDINGSOF FACT AND ANALYSISRespondent,aWest Virginiacorporation,isengagedin mining coal for National Mining Corporation,at a sitelocated in or near Iaeger,West Virginia.The coal minedby Respondent is shipped to National'sfacilityat Pine-286 NLRB No. 41 SHELL RAY MININGville,West Virginia,pursuant to a service contractwhereby Respondent can sell coal only to National.During the 12-month period immediately preceding thetrial,Respondent received revenues in excess of$50,000from National,and the latter sold and shipped coalvalued in excess of$50,000 from its Pineville facility di-rectly to points outside the State of West Virginia. I findthat Respondent and National are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.At all times pertinent Respondent was a signatory to acollective-bargaining agreement with the Union, and Ifind that the latter is a labor organization within themeaning of Section 2(5) of the Act.Respondent began operations in 1977.InNovember1985, it closed the mine on being informed that Nationalwould no longer receive coal.Three months later Re-spondent was advised that National would again receivecoal, but only at a price of$21.42 per clean ton. Thisrepresented approximately 22 percent less than the ratepreviously paid by National and it continued to offeronly the lower rate up to and through the time of trial.Operating at the higher rate during 1985, Respondentsustained an operating loss for tax purposes of $4030. Ithad a gross income of $327,236 with deductions amount-ing to $331,266.The latter included $34,500 in officerssalaries$28,381 in taxes, $31,128 in interest paid,$141,155 in equipment depreciation,$13,814 in other de-preciation,and $5175 in payments to the Union for em-ployee retirement benefits.On 3 March 1986 and shortly after receipt of the pricereduction notice,Respondent'spresident(Ray Bailey)called a meeting of employees and advised them that theCompany could not afford to mine coal at the lowerpriceunless substantial reductions in cost could beachieved.After explaining that savings would have tocome mainly from labor because other costs had beencut to the bone,he proposed that they forgo all wagesand benefits under the contract in excess of$100 per dayand hospitalization insurance;and he told them that evenwith those reductions operations would have to be on amonth-to-month basis.Finally,and to keep the schemesecret from the Union,he insisted that acceptance of thelesser compensation be unanimous and manifested bytheir signing a written agreement.Present at the meeting was the entire complement(eight)of laid-off employees consisting of. FloydGraham,BiltonKennedy,Jack Osborne, Elmer Rowe,Rockie Bailey,Mickey Steele, Teddy Bailey,and Mere-dithCollins.Except for the latter two, all promptlysigned.The decliners,however, orally agreed to workunder the new arrangement.Unsatisfied,Ray Bailey de-layed reopening for about 3 weeks during,that time hewent to Collins'home at least twice.During the courseof those visits he urged Collins to sign observing, amongother things,that"itwas a shame[for him]to keep themen out of work,"that the men harbored"hard feelings"against him and were "mad at him"for not signing. Col-lins acquiesced and signed sometime in late March, andRay Bailey ordered reopening of the mine about 31March,this notwithstanding his failure to get Teddy Bai-ley's signature.467Respondent'sactions(alladmitted)in bypassing theUnion,ignoring its obligations under the applicable col-lective-bargaining agreement,and dealing directly withemployees for reduced wages and benefits,patently vio-lated Section 8(a)(5) and(1) of the Act.Pacific IntercomCo., 255 NLRB 184(1984).Operations at the mine under the unlawful agreementcontinued through 1 May. On that day Ray Bailey re-ceived notification from the Board that a charge allegingthe 8(a)(5) violation had been filed by the Union. Hepromptly ordered the mine closed effective on 2 May;and in a letter dated 16 May he advised the Board's Re-gional Director of the shutdown explaining that he tookthe action because he could not operate the mine eco-nomically.He added:"I'm glad this[the charge] wasbrought up before we worked too long. Because if yourule against me, I can pay the UMWA contract for themonth they worked,but I couldn'thave if we hadworked longer."On 30 May and with approval of the Regional Direc-tor,Respondent,through Bailey,entered into a settle-ment agreement with the Union in which it promised toabide by the contract and to see that the men were com-pensated in full thereunder for the time they hadworked.As noted below the Regional Director later set asidethe agreement and issued the complaint.At the trial,counsel for the General Counsel requested and wasgranted permission to amend the complaint to allege thatthe mine closing was in retaliation for the filing of thecharge and therefore violative of Section 8(a)(4). I findno violation.Although the charge indeed triggered theclosing,I am not persuaded that it was the basic cause ofthe closing.Instead, I credit Respondent's claim that inlight of the drastic reduction in the per-ton price of coalitwould not have reopened the mine in the first instanceabsent the prospect of achieving significant cost savings.So it was loss of that prospect as a perceived likely resultof the filing of the charge that caused the closing. Ineffect, Respondent's primary motivation was to avert orminimize economic loss rather than to punish those re-spoi Bible for the filing.Ithas met its burden of proofunderWright Line,251NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert.denied 445 U.S. 989(1982).Respondent called a meeting of employees on 4 June.Allwere present exceptMickey Steele and TeddyBailey,the latter being hospitalized.He advised them ofthe settlement agreement,told them they were perma-nently laid off, and gave each of them checks the amountof which represented the difference between what hehad paid them during the 1-month reopening and whathe should have paid them under the contract.After abrief silence,employee Floyd Graham got up and re-turned his endorsed check to Ray Bailey.In his words:"I told Mr. Bailey that I didn't feel that he owed me themoney. I told him that when I give. . .my word, youcan take it and deposit it in the bank,just like yourmoney.What I told you I mean.And what I tell you, I'lldo." One by one,all the others endorsed their checksand returned them.As they were about to leave one ofthe men asked Bailey what was going to happen. He an- 468DECISIONSOF THE NATIONALLABOR RELATIONS BOARDswered that he was trying to sell the mine. There ensueda discussion the result of which was an agreement (G.C.Exh. 5) between the stockholders (Ray Bailey and hisrelatives) and all the employees (except Collins) wherebythe former agreed to transfer to the latter title to all theassets(principallymachinery and work vehicles) andstock of the Company in return for their payment of$600,000 on an installment plan. There was no initial de-posit, and the buyers agreed to retain Ray Bailey and hisbrother on the payroll as controller and superintendent,respectively.Operations at the mine under the purchase agreementresumed on the following day and continued on throughthe time of the trial.On 7 Octoberthe RegionalDirector revoked the set-tlement agreement and issued the complaint in this pro-ceeding. Therein it is alleged that Respondent on 4 June,and contrary to that agreement, again violated Section8(a)(5) by dealing directly with employees for reducedwages and benefits. There is no contention in the com-plaint that the new "owners" received less than thewages and benefits called for in the collective-bargainingagreement for work performed by them on and after 5June. This is because an allegation to that effect was de-leted on request of counsel for the General Counselmade at the outset of the trial and after he had examinedRespondent's records. iI find no violation of any bargaining obligation. Theagreement on 4 June is not shown to be anything otherthan what it purports to be, i.e., a sale of the Baileys'entire interest in the Company effective as of the date itwas memorialized in writing (13 June), subject to rever-sion of assets, except stock, in the event the buyers de-faulted on payments or other stated obligations. In es-sence, therefore, the transaction was financial and mana-gerial in nature and not of a type giving rise to a duty tobargain.SeeGeneralMotorsCorp.,191NLRB 951(1971), enfd. sub nom.Auto Workers v. NLRB,470 F.2d422 (D.C. Cir. 1972);National Car Rental Systems, 252NLRB 159 (1980).In reaching this conclusion I have considered andfound lacking in merit the General Counsel's contentionthat the agreement entered into on 4 June was in realitynothing more than a plan to allow employees to pur-chase the Company and its assets in the future, and was"specifically"contingent on their retaining employeestatus during the term of the plan. That view, however,lacks evidentiary support and is contrary to consistentand credited testimony of participants as well as the plainmeaning of language used in the written agreement. Inparticular, I note that, taken in context, Ray Bailey's ref-erence in his testimony to the employees as "futureowners" (Tr. 41) simply reflects his understanding ofwhat they would become if, following discussion on 4June, they agreed to participate in the buyout. Also, thecontract of sale is devoid of any requirement that thenew "owners" continue to work at the mine, and thetAs later developed at the trial, those records did not include thedaily logs of hours worked by individuals Respondent's superintendentexplained that he threw those records away promptly after phoning inthe data to Ray Baileyonly evidence of an oral understanding in that regard issupplied by Floyd Graham. He testified (Tr. 203-205)that he and his fellow shareholders agreed among them-selves that anyone who ceased to work at the minewould surrender his stock to the others, and that the sell-ers were not party to that arrangement,and I credit histestimony.Further, the General Counsel claims that Ray Baileyunlawfully bargained for reduced wages and benefits bytelling the men on 4 June that as owners they couldwork the mine and pay themselves $100 a day. Assumingitwas made,the statement amounts to no more than asuggestion aboutwhat they might do on becomingowners.Itdoes not constitute"bargaining."In anyevent, the statement is found in the midst of a ramblingdiscourse (Tr. 78-79) of Meredith Collins andis immedi-ately followed by an inconsistent assertion, to wit: thatRay went on to tell them that if the absent Teddy Baileyopted not to be an owner "you have to let him work andpay him union scales." In this circumstance, and in lightof Ray's denial (Tr. 44-45 and 154), I decline to find hemade any reference to payment of below-scale wages on4 June.The final allegation is that Respondent violated Sec-tion 8(a)(3) by discharging Collins because he engaged inprotected activities.Here too, I find no merit in theclaim.On leaving the meeting on 4 June Collins, by his ownadmission (Tr. 77 and 115), knew that the men had de-cided to go back to work on the next day (Thursday)and, contrary to his testimony (Tr. 79), he was awarethat he had an option to return even though he was notparty to the purchase agreement. As to at option, Icredit: (1) testimony of Ray Bailey and others that it wasexpressly stated at the meeting and (2)a statement tothat effect (Tr. 110) by Collins in an affidavitgiven on10 September.2But Collins did not report for work on Thursday. Nei-ther did he appear on Friday, although on that day hehad his daughter go to the office and pick up the settle-ment check ($482.12) he had endorsed and returned toRay Bailey. He was again absent on Monday, but latethat afternoon he phoned the superintendent and asked if,.you all want me to come . . . to work tomorrow?" Hehad not previously called in regard to his absence nordid he then offer any explanation to the supervisor. Inresponse, the supervisor said he would take a poll since"it'sup to the men [now]." He promptly did so, andtheir decision (conveyed to Collins about 8 p.m. thatevening) was that they viewed him as having quit and"they was just going to leave it like that," i.e., not rehirehim. They were familiar with a custom of employers inthe area to consider a miner as having quit when he wasabsent for more than 1 day without explanation. Collins'claim that it was not observed by Respondent fails be-cause, when pressed, he was unable to provide any perti-nent example of a waiver.z In pertinent part the statement reads "Ray Bailey[at the meet-ing] told us.that if any employee didn'twant to but the mine out,that employee must be paid union scale " SHELL RAY MINING469In the circumstances, I am not persuaded that Re-spondent'saction indropping Collins from the rolls(even if viewed as a discharge) was discriminatory orotherwise unlawful. In this, I recognize that Respond-ent's principals may have been displeased with him forretrieving the settlement check and for not participatingin the buyout. But those matters are not shown to havemotivated the termination.3 Rather, it was a direct resultof his extended unannounced absence and failure to pro-vide any explanation therefor. Moreover, a decision notto retain (rehire) him because he declined to become anowner would not have violated any right protectedunder the Act.Also intenable is a theory that the principals terminat-ed Collins out of fear that he would inform on them re-garding future violations of the collective-bargainingagreement.There simply is no evidence that they everintended to pay less than the wages and beneifts calledfor in the agreement; and, as noted above, an allegationthat they in fact paid less was deleted from the complainton request of counsel for the General Counsel.CONCLUSION OF LAWI find that Respondent violated Section 8(a)(5) and (1)of the Act in the particulars and for the reasons stated8 It is noted that Rocky Bailey is still on the company payroll(albeiton sick leave)even though he too cashed a settlement check,and thatSteele continues to work at the mine despite the fact that he chose not tobecome party to the buyoutabove; and that it is not shown to have violated the Actin any other respect; and that the unfair labor practiceshere found to have been committed affect commercewithin themeaningof Section 2(6) and (7) of the Act.REMEDYThe violations found to have been committed havebeen satisfied by virtue of Respondent's compliance withthe settlement agreement (G.C. Exh. 4) effected on 30May 1986. In this regard, the checks given to the discri-minatees on 4 June appear fully to have compensatedthem for Respondent's failure to pay wages and benefitscalled for in the collective-bargaining agreement forwork performed between 4 March and 2 May 1986, andthere is no allegation or proof that their act of endorsingand returning the checks to Respondent was anythingother than free and uncoerced. Further, it appears thatthe language in the notice required to be posted by Re-spondent pursuant to the settlement agreement adequate-ly addresses the violations found, and that it was proper-ly posted about 5 June and remained so for the required60-day period.In these circumstances, the policies of the Act will beserved fully by the Order entered below. There is noneed for the visitatorial clause requested by the GeneralCounsel.[Recommended Order omitted from publication.]